DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 03/15/2022.
Claims 2, 3, 10 and 11 are cancelled.
Claims 1, 9, 18, 21 and 22 are amended.
Claims 1, 4-9 and 12-22 are pending.
Claims 1, 4-9 and 12-22 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive. 
101
The claim does currently recite additional elements but the additional elements do not integrate the judicial exception into a practical application. 
The claims recite “reading… code” and “decoding… code”. According to the disclosure (¶ 23, 29-31, 39, 41, 54, 55) “The mobile communication device 102, discussed in more detail below, may be any type of device suitable for performing the functions discussed herein, such as a specially configured cellular phone, smart phone, smart watch, laptop computer, notebook computer, wearable computing device, etc… The input device 206 may be configured to, for example, receive merchant-specific data from the point of sale device 106, such as by decoding a machine-readable code displayed thereon.” The foundation of a generic computing device is the ability to read coded language and decipher it. The recitation of the “mobile communication device” having the ability to read and decode coded information is the recitation of the function of a generic computer. The disclosure fails to rectify lack of technology beyond the functions of a generic computer. The disclosure regurgitates that the device reads and decodes the information. There is not recitation of a technological improvement to the “mobile communication device”. The recitation of generic functions of a computer do not preclude the claims from being abstract.
The claims recite “preventing… transmission”. According to the disclosure (¶ 31, 32, 53), “ If the verification fails, then the mobile communication device 102 may prevent the transmission of payment credentials, and may, in some cases, display a notification to the consumer 104 that the verification failed…. If verification of the point of sale device fails, then, in step 408, a notification may be output by an output device (e.g., the display device 208) of the mobile communication device to a user (e.g., the consumer 104) of the mobile communication device.” The disclosure does not provide information as to whether there is further technology needed to execute the prevention of transmission beyond stating that prevention occurs, but disclosure does give insight to the execution of the transaction in the instance that verification is successful. 
According to the disclosure (¶ 32, 53), “The payment credentials may be transmitted using any suitable method, such as any of the methods used for collection of the merchant-specific data by the mobile communication device 102 as discussed above. In other cases, the consumer 104 may provide payment credentials to the point of sale device 106 using any suitable method, such as the providing of a physical payment card used to convey the payment credentials to the point of sale device 106.” The process continues as a fundamental economic practice of the consumer agreeing to render payment, when verification is successful. Therefore the prevention of transmitting payment, when verification is unsuccessful, can also be executed by the consumer not agreeing to render payment, which is a fundamental economic practice and part of the abstract idea.
The claims recite “communicating…” with and “receiving…” blockchain network information. Sending and receiving information are functions of a generic computer.  The recitation of the word  ‘blockchain’ does not preclude the claim from reciting an abstract idea as the use of the blockchain, in this case, recites functions of a generic computer component, such as receiving data values.  Especially when the involvement of the blockchain can be exchanged for a database and the claim limitations and functions of the mobile communication device are not affected.
Applicant has described an improvement to a business process not to a computer. “It is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” MPEP 2106.05(a) (II)
In this case, the device functions claimed are of a mobile device, but both Applicant’s arguments and the claims are directed to a business process that verifies a point of sale. Applicant points to the reading of the displayed code, which can be a bar code, as the recited improvement in technology, it is not. The claims are not geared at an improvement of the mobile device’s ability to scan codes, it is part of a business process, here, it is verifying a merchant’s device for a transaction.
The subject matter rejection is retained. 
112
Due to Applicant’s amendments, prior 112(b) rejections are withdrawn.
103 
Applicant argues “The overall objective of Purves is to verify the validity and/or contents of the tags/codes before the device actually “reads” and “decodes” them to obtain the content or accesses their content”. Examiner disagrees.
First, the only way Purves is able to verify the content of the code is to read and decode them, which is the same process recited in Applicant’s claims.  
This is shown in Purves (column 4, line 39-61), “the user 301 may wish to have the terminal, tags, codes, etc., verified before proceeding with the transaction. To do so, in some embodiments the user 301 may capture media information (e.g., videos, images, sound samples, or texts, which may be extracted from a picture snapshot) of the terminal/tag/code 304 and any associated contextual information (e.g. logos, serial numbers, etc.) (e.g., 305). In some embodiments, the user 301 may take a snapshot of a QR code (e.g., video or image of a QR code itself). In another embodiment, the user 301 may scan the QR code using a mobile device that, for example, has an app executing on it capable of scanning and decoding the QR code, and obtain its contents, such as text, links, and/or the like. In some embodiments, the user 301 may obtain videos, images, etc., of identifying characteristics of the POS terminal device 304’”
The device reads the code and then decodes it, before any verification takes place. 
Secondly, Purves teaches several embodiments with the service and the user verifying the received information.
This is shown in Purves (column 3, line 18-26), “In some embodiments, the ASTS may send the user's mobile device 201 a reference media (e.g., picture, video, etc.) of a POS terminal that is expected at the merchant's POS, so the user can compare it to the POS terminal 202 before him and visually validate its legitimacy.”
In multiple embodiments of Purves, the user performs the verification and comparison of code content information. 
The combination of Purves and Scarselli teaches the new amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-9 and 12-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. As described below, the claim(s) are/is directed to abstract idea(s), but there are no additional elements of the claim(s) that add sufficiently more to the abstract idea(s) to be permissible under 35 U.S.C. 101.

Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (101 Analysis: Step 2a(Prong 1), and if so, Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception. (101 Analysis: Step 2a (Prong 2). If additional elements does not integrate the exception into a practical application of the exception, claim still requires an evaluation of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible. (101 Analysis: Step 2b). 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claim 1 is directed to a method, and claim 9 is directed to an article of manufacture.

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “storing… credentials… reading… code… decoding … code… communicating… and receiving …data values… verifying… data… preventing… transmission… outputting…a notification and … transmitting… credentials.” The claim recites an abstract idea that is directed towards certain methods of organizing human activity, in this case, the fundamental economic principle of mitigating risk, specifically, verifying a merchant’s information by comparing received merchant data to determine whether or not to continue a transaction.

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does currently recite additional elements but the additional elements do not integrate the judicial exception into a practical application. 
The claims recite “reading… code” and “decoding… code”. According to the disclosure (¶ 23, 29-31, 39, 41, 54, 55) “The mobile communication device 102, discussed in more detail below, may be any type of device suitable for performing the functions discussed herein, such as a specially configured cellular phone, smart phone, smart watch, laptop computer, notebook computer, wearable computing device, etc… The input device 206 may be configured to, for example, receive merchant-specific data from the point of sale device 106, such as by decoding a machine-readable code displayed thereon.” The foundation of a generic computing device is the ability to read coded language and decipher it. The recitation of the “mobile communication device” having the ability to read and decode coded information is the recitation of the function of a generic computer. The disclosure fails to rectify lack of technology beyond the functions of a generic computer. The disclosure regurgitates that the device reads and decodes the information. There is not recitation of a technological improvement to the “mobile communication device”. The recitation of generic functions of a computer do not preclude the claims from being abstract.
The claims recite “preventing… transmission”. According to the disclosure (¶ 31, 32, 53), “ If the verification fails, then the mobile communication device 102 may prevent the transmission of payment credentials, and may, in some cases, display a notification to the consumer 104 that the verification failed…. If verification of the point of sale device fails, then, in step 408, a notification may be output by an output device (e.g., the display device 208) of the mobile communication device to a user (e.g., the consumer 104) of the mobile communication device.” The disclosure does not provide information as to whether there is further technology needed to execute the prevention of transmission beyond stating that prevention occurs, but disclosure does give insight to the execution of the transaction in the instance that verification is successful. 
According to the disclosure (¶ 32, 53), “The payment credentials may be transmitted using any suitable method, such as any of the methods used for collection of the merchant-specific data by the mobile communication device 102 as discussed above. In other cases, the consumer 104 may provide payment credentials to the point of sale device 106 using any suitable method, such as the providing of a physical payment card used to convey the payment credentials to the point of sale device 106.” The process continues as a fundamental economic practice of the consumer agreeing to render payment, when verification is successful. Therefore the prevention of transmitting payment, when verification is unsuccessful, can also be executed by the consumer not agreeing to render payment, which is a fundamental economic practice and part of the abstract idea.
The claims recite “communicating…” with and “receiving…” blockchain network information. Sending and receiving information are functions of a generic computer.  The recitation of the word  ‘blockchain’ does not preclude the claim from reciting an abstract idea as the use of the blockchain, in this case, recites functions of a generic computer component, such as receiving data values.  Especially when the involvement of the blockchain can be exchanged for a database and the claim limitations and functions of the mobile communication device are not affected.
Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.
The additional elements do not integrate the judicial exception into a practical application.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of a fundamental economic practice in mitigating risk as performed by a generic computer. 
The dependent claims 4-8, 12-17, 19, 21 and 22 provide further descriptions of the terms used in the independent claims.
Claims 18 and 20 describe the abstract idea of including additional information for a transaction.
The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 4-8 and 12-22 are also rejected. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9 and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Purves (9,824,352) (“Purves”), and in view of Scarselli et al. (2019/0366475) (“Scarselli”). 
Regarding claims 1 and 9, Purves discloses storing, in a memory of a mobile communication device, payment credentials (column 2, line 61-66, column 4, line 42-48)
Purves – With reference to FIGS. 2A-2B, in some implementations, a user may wish to engage in transactions with an NFC/QR enabled point of sale (POS) terminal 202. For example, the user may wish to use its NFC/RFID-enabled credit card or mobile device 201 to wirelessly transmit payment information to the POS terminal 202. (column 2, line 61-66)

prior to the initiation of the payment transaction, reading, by an optical imaging device of the mobile communication device, a machine-readable code physically displayed on a point of sale device, said machine- readable code being encoded with identification data (Figure 3A, B; column 2, line 34-41, column 3, line 1-55, column 4, line 48-65)
Purves – the user 101 may wish to verify the validity, integrity, security, and/or contents of the tags/codes 103 before allowing his device to act… The user may wish to verify the legitimacy of the POS terminal 202 before transacting with it…  In some implementations, the user may use its mobile device 201 to capture a video, image, sound sample, and/or any other media capture of the POS terminal 202 or tags/codes, along with any associated contextual data 203, such as markers, logos, serial numbers, etc.  (column 2, line 34-41, column 3, line 1-26)

decoding, by a processing device of the mobile communication device, the machine- readable code read by the optical imaging device to obtain the identification data (Figure  column 4, line 48-65, column 9, line 13-21)
Purves –  the user 301 may take a snapshot of a QR code (e.g., video or image of a QR code itself). In another embodiment, the user 301 may scan the QR code using a mobile device that, for example, has an app executing on it capable of scanning and decoding the QR code, and obtain its contents, such as text, links, and/or the like. In some embodiments, the user 301 may obtain videos, images, etc., of identifying characteristics of the POS terminal device 304.  (column 4, line 53-65)

subsequent to decoding the machine-readable code, communicating, by the mobile communication device, with a database/server, wherein each data value includes at least a set of merchant data (Figure 3A; column 3, line 27-67, column 4, line 1-15, 66-67, column 9, line 60-60, column 10, line 46-64, column 12, line 22-39)
Purves – The captured media information of the POS terminal 355 or tag/code 353, as well as any associated contextual data 354, may then be transmitted by the mobile device 352… In another exemplary implementation, the media information may be uploaded onto a cloud server and a link to the uploaded media information may be transmitted to and used by the ASTS server(s) 358 to obtain the media information… the ASTS server may query the database for known merchants using the particular POS terminal in question (e.g., as identified by the serial number extracted from an image of the POS terminal) and determine whether the list of merchants includes the one whom the user is transacting with.  (column 3, line 27-58, column 10, line 46-64)
Attorney Docket No. 0076412-001300 Application No. 16/545,402 Page 3 of 23 
verifying, by the processing device of the mobile communication device, the point of sale device by identifying a match between a set of merchant data, included in the received plurality of data values, and the identification data obtained by decoding the machine-readable code
Purves – The ASTS 102, which may be made accessible to the user 101 via a remote server and network (e.g., the Internet), provides verification/security services for assessing whether a tag/code 103 encountered by the user 101 is trust-worthy… One service (e.g., 106) that the ASTS 102 may provide (as discussed in more detail below), for example, is to verify the legitimacy of the tags/codes 103 by analyzing a user-transmitted image, video, sound sample, and/or any other media capture of the tags/codes 103 and the associated contextual data 104… the ASTS may inform the user of the security status of the POS terminal 202 or may grant or deny access to the contents of the tags/codes (e.g., links, apps, etc.), based on their security status. In some embodiments, the ASTS may send the user's mobile device 201 a reference media (e.g., picture, video, etc.) of a POS terminal that is expected at the merchant's POS, so the user can compare it to the POS terminal 202 before him and visually validate its legitimacy. In some embodiments, the ASTS may send a URL link at which the user may find pictures, videos, descriptions, etc., of the expected terminal for comparison and identification purposes (e.g., 205)…  the ASTS 302 server may inform the user the make, model, serial number, color, shape, size, appearance, and/or any identifying characteristics of an expected POS terminal. For example, the ASTS 302 server may send back to the user a picture, video, etc., of a POS terminal that is expected at the merchant, so the user can compare and validate that the actual POS terminal 304 present is not fraudulent. In some embodiments, the ASTS 302 server may also send a URL link where the user may find pictures, videos, descriptions, etc., of the expected terminal for comparison and identification purposes. (column 2, line 43-66, column 3, line 13-26, column 8, line 1-21)

in response to the point of sale device failing verification, preventing, by the processing device of the mobile communication device, transmission of the payment credentials stored in the memory of the mobile communication device to the point of sale device and (column 2, line 31-41, column 7, line 12-25, column 11, line 2-33)
Purves – For example, there may be situations where these tags/codes are compromised, thus subjecting the user's device to malicious or undesired actions or content. Due to such security or other concerns, the user 101, prior to accessing the data stored within the tags/codes 103, may wish to make sure that they are not compromised (e.g., 105). In other words, the user 101 may wish to verify the validity, integrity, security, and/or contents of the tags/codes 103 before allowing his device to act in accordance to the tags/codes 103 (e.g., launching links, downloading apps, etc.)…  If the current date/time is past the given date, then the ASTS server would determine that the POS terminal/tag/code has failed verification, and accordingly generate a message informing the user as such and denying authorization to proceed with the transaction (e.g., 424). (column 2, line 31-41, column 11, line 2-33)

outputting, by an output device interfaced with the mobile communication device, a notification to a user of the mobile communication device; and
Purves – a message reflecting the assessment 360 is then sent to and received by the user's mobile device 352. In some embodiments, the ASTS server(s) 358 may send the information returned from the database 359 (e.g., information regarding known, legitimate POS terminals and/or information regarding fraudulent POS terminals) to the user's mobile device 352 for the user 351 to make the assessment himself. The message 360 may also include a recommendation, authorization, or command for whether the user device should commence transacting/interacting with the POS terminal/tag/code… the QR code may fail the security verification (e.g., 414), and the server may generate a message to the user device informing the user of the failed security clearance and recommending/instructing the user device to not proceed with the transaction (column 4, line 22-32, column 9, line 39-54)

in response to successful verification of the point of sale device, transmitting, by a transmitter of the mobile communication device, the payment credentials, stored in the memory of the mobile communication device, to the point of sale device. (column 2, line 61-66, column 4, line 42-48, column 8, line 58-60, column 9, line 1-12, column 11, line 34-45)
Purves – the user may wish to use its NFC/RFID-enabled credit card or mobile device 201 to wirelessly transmit payment information to the POS terminal 202. In some embodiments, the user may wish to verify that the POS terminal 202 is secure/legitimate and would not expose the user's information or device 201 to security compromises… a user 301 may wish to engage in a transaction with an NFC/RFID enabled POS terminal and/or a tag/code (e.g., 304). In some implementations, the user 301 may wish to verify the POS terminal 304 is secure and safe or that the NFC tags/QR codes, etc., are not malicious and would not lead to the user's 301 device and/or financial information being compromised. For example, the user 301 may wish to have the terminal, tags, codes, etc., verified before proceeding with the transaction… the user 301 may decide to continue with the transaction if the response affirms the security of the NFC/RFID tags, the QR codes, or the POS terminal,    (column 2, line 61-66, column 4, line 42-48, column 8, line 58-60)

Purves does not disclose with a blockchain network and receiving  a plurality of blockchain data values of a permissioned blockchain, blockchain data values.
Scarselli teaches with a blockchain network and receiving  a plurality of blockchain data values of a permissioned blockchain, blockchain data values (Abstract; ¶ 77, 81-83, 86-91, 96-100); and 
Scarselli- a reading device is used to scan the identification etched into the physical asset in order to gather verification of identification and/or related asset information from the ledger... It is conceived that the reading device automatically contacts the distributed ledger, for example through a wired or wireless communications connection, in order to retrieve the identification and/or related information of the asset (including optionally decrypting/translating the retrieved data).  (Abstract; ¶ 81, 82)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Purves (column 2, line 31-34), which teaches “there may be situations where these tags/codes are compromised, thus subjecting the user's device to malicious or undesired actions or content” and Scarselli (¶ 91), which teaches “If the description on the blockchain matches the physical characteristics of the diamond in hand and the seller is able to sign a message proving (910) that they control the public key, then the buyer can know with certainty (at least in part because of information relayed back to the reading device) that the holder of the diamond is the legitimate owner and some transaction can be conducted” and in order to provide blockchain verification before a transaction is conducted (Scarselli; ¶ 91)
Regarding claims 4 and 12, Purves teaches the payment credentials are transmitted to the point of sale device using near field communication (column 2, line 61-67).  
Regarding claims 5 and 13, Purves teaches wherein the transmitter of the mobile communication device is a display device interfaced with the mobile communication device, and transmission of the payment credentials comprises display of a machine- readable code encoded with the payment credentials, the machine readable code physically displayed on the display device (Figure 2A; column 2, line 61-67, column 3, line 27-39, column 5, line 3-21).  
Regarding claims 6 and 14, Scarselli discloses wherein the payment credentials include at least one of: a primary account number, a digital token, and a digital signature (¶ 85).  
Regarding claims 7 and 15, Scarselli discloses wherein the identification data includes at least one of: merchant identification number, geographic location, merchant name, device identifier, and media access control address (¶ 23, 29,  41, 76, 86).  
Regarding claims 8 and 16, Scarselli discloses wherein the identification data matches a set of merchant data included in a specific blockchain data value of the plurality of blockchain data values (Abstract; ¶ 77, 91), and the specific blockchain data value is digitally signed by a financial institution that issued a transaction account to a merchant associated with the set of merchant data (Abstract; ¶ 23, 40, 75, 76, 79-81, 83, 94).
Regarding claims 17 and 19, Purves teaches wherein the set of merchant data that matches the received identification data includes a status indication for the point of saleAmendment and Reply Attorney Docket No. 0076412-001300 Application No. 16/545,402 Page 7device, the status indication indicating an availability of the point of sale device for conducting transaction; and wherein the verifying the point of sale device includes verifying the status indication of the point of sale device indicates the point of sale device is available for transactions (column 3, line 44-67, column 4, line 1-32, column 6, line 30-67, column 7, line 1-35, column 9, line 1-54, column 10, line 1-67, column 11, line 1-45).  
Regarding claims 18 and 20, Purves teaches updating, by the processing device, the status indication of the point of sale device, wherein the updating includes changing the availability of the point of sale device for transactions (column 3, line 44-67, column 4, line 1-32, column 6, line 30-67, column 7, line 1-35, column 9, line 1-54, column 10, line 1-67, column 11, line 1-45).  
Regarding claims 21 and 22, Purves teaches wherein the machine-readable code is selected from a group consisting of: a near field communication (NFC) tag, a bar code, and a quick response (QR) code (Figure 3A; column 3, line 7-67, column 4, line 39-65, column 9, line 1-54). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clark et al., (US 20160253663) teaches scanning a QR code to get information from the merchant that is then verified, includes a distributed ledger for the data that is compared.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685